Title: To James Madison from John Graham, 6 August 1816
From: Graham, John
To: Madison, James



Dear Sir
Dept. of State 6th. Augt. 1816.

I send you a Letter from Mr Adams of old date which was received yesterday.  Those which it covers are of some interest and I believe you have not seen them before.  I have also the pleasure to send a Letter from Mr Russell, and a Memorial from certain Merchants in Phia. relative to their claims on Denmark.
Mr Forrest has returned from Baltimore and tells me that we may expect the translation of the Deys Letter today or tomorrow.  I had wished him to wait for it, but as he left Mrs Forrest very unwell, he was anxious to return immediately and did so.  Most Respectfully I am Dear Sir your Obt Hble Sert.

J Graham

